DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 09/08/2021, Claims 1-4, 8, and 12-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-4, 8, 12-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matson (US Patent Publication 2014/0115948) in view of Snider (US 2,749,651).
	a. Regarding claim 1, Matson teaches a fishing lure comprising a curved plate 19 comprising a concave surface 25a and a convex surface 25b [surface 19 has a concave side 25 a and convex side 25 b [0031]], wherein a first attachment loop 27 is attached onto the concave surface [The first end 23 a of the leader 23 is then connected with the leader 23 at a second location or end 23 b to form a loop 27 [0042]] wherein the first attachment loop is positioned on the concave surface along a center vertical line of the concave surface [The first end 23 a of the leader 23 is then connected with the leader 23 at a second location or end 23 b to form a loop 27 [0042]] and below a center point of a height of the concave surface and above a point at 33.3% of the height of the concave surface [The first end 23 a of the leader 23 is then connected with the leader 23 at a second location or end 23 b to form a loop 27 [0042] Please note the spacing for the ports 21 a and 21 b may vary depending on freshwater use and saltwater use. In freshwater, 1/16 inch center-to-center spacing is preferred. In saltwater, 3/32 inch center-to-center spacing is preferred and the first attachment loop is positioned below the center point and above a point at 33.3% of the height of the concave surface at point 21a] such that the concave surface defines more surface area above the first attachment loop, a 17 is attached indirectly to the convex surface and a lure body 13 attached to the curved plate via the second attachment loop.
	Matson does not specifically teach a reinforcement rib positioned on the convex surface, wherein a second attachment loop is attached indirectly to the convex surface through the reinforcement rib, wherein the reinforcement rib is oriented substantially vertically along a center vertical line of the convex surface and is positioned such that more of its weight is below a center point along the center vertical line of the convex surface. Snider teaches reinforcement rib 18 positioned on the convex surface, wherein a second attachment loop 22 is attached indirectly to the convex surface through the reinforcement rib [Any appropriate line attaching means, such as that denoted at 22, is employed and appropriately connected to the rib, col. 2 lines 17-19, FIG. 1], wherein the reinforcement rib is oriented substantially vertically along a center vertical line of the convex surface and is positioned such that more of its weight is below a center point along the center vertical line of the convex surface [FIGS. 1-3] for the purpose of providing a highly simple device for use while fishing which employs a body having a particular configuration which when subjected to hydro-dynamic forces may be quickly and easily controlled as to its operating depth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson to include a reinforcement rib positioned on the convex surface, wherein a second attachment loop is attached indirectly to the convex surface through the reinforcement rib, wherein the reinforcement rib is oriented substantially vertically along a center vertical line of the convex surface and is positioned such that more of its weight is below a center point along the center vertical line of the convex surface as taught by Snider because doing so would have provided a highly simple device for use while fishing which employs a body having a particular configuration which when subjected to hydro-dynamic forces may be quickly and easily controlled as to its operating depth.
	b. Regarding claim 2, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 1 having curved plate 19. Matson further teaches curved plate 19 has a curvature defined from a center vertical line forward to define concave surface 25a and convex surface 25b [FIGS. 1-3].
	c. Regarding claim 3, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 2 having concave surface 25 a of curved plate 19 [surface 19 has a concave side 25 a and convex side 25 b [0031]]. Matson further teaches the curvature varies over concave surface 25 a of curved plate 19 [FIGS. 1-3].
	d. Regarding claim 4, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 2 having concave surface 25 a of curved plate 19 [surface 19 has a concave side 25 a and convex side 25 b [0031]]. Matson further teaches concave surface 25 a has a first side on one side of the center vertical line and a second side on the opposite side of the center vertical line, and the first side and the second side are mirror images of each other [FIGS. 1-3].  
	e. Regarding claim 8, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 1 having first attachment loop 27. Matson further teaches first attachment loop 27 is positioned on the concave surface along the center vertical line below a point at 45% of the height of the concave surface and above a point at 33.3% of the height of the concave surface [The first end 23 a of the leader 23 is then connected with the leader 23 at a second location or end 23 b to form a loop 27 [0042]]. 
f. Regarding claim 12, Matson in view of Snider teaches (references to Snider) the fishing lure as in claim 1 wherein reinforcement rib 18 extends at least from a bottom edge of convex surface through a center point of the center vertical line defined along the convex surface [FIGS. 1-3].
g. Regarding claim 13, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 10 having second attachment loop 17. Matson in view of Snider teaches (references to Snider) the fishing lure as in claim 10 having reinforcement rib 18. Matson in view of Snider does not specifically teach the second attachment loop attached to a back surface of reinforcement rib 18. Snider teaches second attachment loop 22 attached to a back surface of reinforcement rib 18 [Any appropriate line attaching means, such as that denoted at 22, is employed and appropriately connected to the rib, col. 2 lines 17-19, FIGS. 1-3] for the purpose of providing appropriate line attaching means appropriately connected to the rib. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson in view of Snider to include the second attachment loop attached to a back surface of the weight as taught by Snider because doing so would have provided appropriate line attaching means appropriately connected to the rib.  
22 is positioned below a point of the height of the convex surface [FIGS. 1-3].  Matson in view of Snider does not specifically teach a point at 33% of a height of the convex surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson in view of Snider to include a point at 33% of a height of the convex surface because doing so would have provided a lure with a suitably located second attachment loop and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  
i. Regarding claim 15, Matson in view of Snider teaches (references to Snider) the fishing lure as in claim 13 wherein second attachment loop 22 is positioned below a point at the height of the convex surface and above a point at the height of the convex surface. Matson in view of Snider does not specifically teach a point at 25% of the height of the convex surface and a point at 10% of the height of the convex surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson in view of Snider to include a point at 25% of the height of the convex surface and a point at 10% of the height of the convex surface because doing so would have provided a lure with a suitably located second attachment loop and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
j. Regarding claim 16 Matson in view of Snider teaches (references to Snider) the fishing lure as in claim 13 wherein second attachment loop 22 is positioned below a point at the height of the convex surface and above a point at the height of the convex surface. 
Matson in view of Snider does not specifically teach a point at 20% of the height of the convex surface and a point at 15% of the height of the convex surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson in view of Snider to include a point at 20% of the height of the convex surface and a point at 15% of the height of the convex surface because doing so would have provided a lure with a suitably located second attachment loop and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
k. Regarding claim 19, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 1 having lure body 13. Matson further teaches lure body 13 includes a jig head [FIG. 8] having attachment loop 17 on a forward end.
	l. Regarding claim 20, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 19 having a jig head [FIG. 8]. Matson further teaches hook shaft 15 is attached to the jig head extending from a rear end of the jig head opposite from the forward end [FIG. 8].

4. 	Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matson (US Patent Publication 2014/0115948) in view of Snider (US 2,749,651) and Rye (US 9,485,975).
a. Regarding claim 17, Matson in view of Snider teaches (references to Matson) the fishing lure as in claim 1 wherein lure body 13 is attached to second attachment loop 17 indirectly. Matson in view of Snider does not specifically teach the lure body is attached to the second attachment loop indirectly through a connection ring. Rye teaches the lure body is attached to the second attachment loop 220 indirectly through a connection ring 240 [the second link member 240 is a metallic split ring shape col. 5 lines 18-19 [FIG. 2]] for the purpose of providing a unique swimming motion to a fishing lure body attached to the second attachment loop indirectly through a metallic split connection ring to more effectively attract fish and better mimic the random swimming behavior of real life prey. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lure taught by Matson in view of Snider to include the lure body is attached to the second attachment loop indirectly through a connection ring as taught by Rye because doing so would have provided a unique swimming motion to a fishing lure body attached to the second attachment loop indirectly through a metallic split connection ring to more effectively attract fish and better mimic the random swimming behavior of real life prey.  
b Regarding claim 18, Matson in view of Snider and Rye teaches (references to Rye) the fishing lure as in claim 17 wherein the connection ring 240 is a split ring [the second link member 240 is a metallic split ring shape col. 5 lines 18-19 [FIG. 2]].

Response to Arguments
4.	Applicant’s arguments from the response filed on 09/08/2021, see pages 4-5, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	There is no teaching or suggestion to place the vertical rib on the fishing rig of Matson so more of its weight is below a center point along the center vertical line of the convex surface. 
Examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references is found in the Snider reference. It would have been obvious to one skilled in the art to modify the lure taught by Matson to include a reinforcement rib on the convex surface oriented substantially vertically along a center vertical line of the convex surface and positioned such that more of its weight is below a center point along the center vertical line of the convex surface as taught by Snider because doing so would have provided a simple fishing fishing having a body with an operating depth which may be quickly and easily controlled when subjected to hydro-dynamic forces [“a body having a particular configuration which, when subjected to hydro-dynamic forces, may be quickly and easily con trolled as to its operating depth” col. 1 lines 30-33]. Applicant's assertion that the rib has its weight on the top portion of the device and along the horizontal axis of the trolling device relies on relative terms like horizontal, vertical, below, and top that are different for different situations, not on any structural difference of the device. Both Matson and Snider teach a curved plate comprising a concave surface and a convex surface but the drawings of Matson and Snider view the curved plate surfaces in different orientations. The curved plate surfaces can function in either orientation and one of ordinary skill in the art would understand that what appears as a center horizontal line of the convex surface from the perspective view of the Snider drawings appears as the center vertical line of the convex surface from the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643